DENIED and Opinion Filed October 21, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00708-CV

                             IN RE JEROME JOHNSON, Relator

                 Original Proceeding from the Criminal District Court No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. F01-53637-JH

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                   Opinion by Justice Whitehill
       In this original proceeding, relator petitions for a writ of mandamus to compel the trial

court to rule on his “Motion of Nunc Pro Tunc, For Correction of the Reporter’s and Clerk’s

Records” (“the motion”) in which he asks the trial court to investigate his claims that the clerk’s

and reporter’s records from his 2003 trial did not accurately reflect the proceedings. A copy of the

motion is attached as “Appendix # 1” to relator’s mandamus petition.

       After receiving relator’s mandamus petition, the Court requested a response from the State

as real party in interest. In its response, the State contends there is no evidence relator actually

filed the motion. The State points out that Appendix # 1 bears no file mark to indicate whether or

when it was filed. Although relator initially states in his petition that he filed the motion on or

about March 22, 2018, he also states in the petition that he is attaching a “certified stamped copy

of the trial court’s [receipt] of the motion filed on or about” February 22, 2019. In fact, there are

no certified documents attached to the petition nor is there any document bearing a file stamp of
February 22, 2019. The State also observes the certificate of service on the motion reflects relator

certified he mailed the motion on May 15, 2018. An affidavit accompanying the motion states it

was executed on May 22, 2018. We also note that in the “List of Appendix’s” relator attaches to

his petition, he describes the motion attached as Appendix # 1 as “The Original Motion for

Judgment of Nunc Pro Tunc that was [received] by the court on May 5th, 2018.”

           Relator has attached a portion of the trial court’s docket sheet as Appendix # 8 to his

mandamus petition. The docket sheet excerpt lists filings in relator’s case between July 31, 2001

and May 16, 2018. The trial court’s docket sheet indicates relator filed on May 4, 2018, a

document labeled as document type “Defendant Correspondence” with a marginal comment

indicating “Pro Se Motion of Nunc Pro Tunc.” The State contends this “motion” is actually

relator’s second inquiry letter requesting action on the motion. The State points out that the second

inquiry letter is attached to relator’s petition as Appendix # 3 and it bears a file stamp of May 4,

2018. The State represents it has been unable to find the motion among relator’s numerous filings

with the trial court. The State represents it did find another motion nunc pro tunc, filed on March

12, 2019, but the motion nunc pro tunc the State found seeks different relief from the one relator

has attached to his petition.1 Thus, the State contends, relator has not shown he filed the motion.

           The portion of the trial court’s docket sheet relator has submitted as Appendix # 8 shows

that during the relevant period relator contends the motion was filed, the clerk filed in

correspondence from relator on March 15, 2018, May 4, 2018, May 14, 2018, and May 16, 2018.

Given the conflicting dates relator provides for the filing of the motion, and the file mark showing

the May 4, 2018 filing was actually relator’s second letter of inquiry rather than the motion itself,




      1
        Although not an official source, the Court has reviewed the trial court’s online docket information and could not locate the motion. The
court did find a motion for judgment nunc pro tunc filed on March 12, 2019, but, as the State has represented, that motion is not the motion relator
complains that the trial court has not considered.

                                                                       –2–
there is no filing with the trial court that fits the chronology relator has asserted for the filing of

the motion.

        To establish a right to mandamus relief, the relator must show that the trial court has not

performed a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). To show his entitlement to

mandamus relief compelling a trial court to rule on a motion, relator must show (1) the trial court

had a legal duty to rule on the motion because it was properly filed and timely presented, (2) relator

requested a ruling on the motion, and (3) the trial court failed or refused to rule on the motion

within a reasonable period of time. In re Carter, No. 05-18-00296-CV, 2018 WL 1417409, at *1

(Tex. App.—Dallas Mar. 22, 2018, orig. proceeding); In re Molina, 94 S.W.3d 885, 886 (Tex.

App.—San Antonio 2003, orig. proceeding) (per curiam). As the party seeking relief, the relator

has the burden of providing the Court with a sufficient mandamus record to establish his right to

mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).

        We conclude relator has not shown he ever filed the motion. Because the record does not

show relator ever filed the motion, we cannot conclude the trial court has a legal duty to rule upon

it. See Carter, 2018 WL 1417409, at *1. Accordingly, we deny relator’s petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines

relator is not entitled to the relief sought).




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE
190708F.P05




                                                 –3–